DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant’s arguments received 02/01/2022.
2.	Claims 7, 10 - 11 have been amended. No new matter has /have been introduced.
3.	Claim 12 is new.
4.	Claims 1 – 6 and  8 – 9 have been cancelled.
5.	Claims 7, 10 – 12 are currently pending and have been examined.

Response to Arguments
1.	Applicant’s amendments to claims 7, 10, 11 and 12 filed on 02/01/2022 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to claims 7, 10 and 11 – 12, changed the scope of the claims.  Although the applicant mentioned in his/her arguments claims 8 and 9 limitations were incorporated into the independent claims, none of the previous claims  were directed to the “uplink shared channel”. A further search and reconsideration is necessary. 

“Xiong, paragraph [0002]. As cited in the Office Action, Xiong describes "both the DM-RS and the spreading sequence for the UCI symbols are generated based on the computer generated sequence, wherein a root sequence of the computer generated sequence is based at least in part on one or more of a physical cell ID (Identifier), a virtual cell ID, a symbol index, a symbol index, a mini-slot  index, a slot index, a subframe index, or a frame index." (Emphasis added). Xiong, paragraphs [0139]. However, Xiong simply notes that a sequence may be generated by at least one of a variety of parameters. Indeed, Xiong lacks the specificity of generation based on both the symbol index and slot index.”

The claims are read in light of the specification without importing the limitations from the specification into the claim. The examiner would like to point out in the same way claim 1 was drafted without specificity of how the symbol index and slot index is used  with regards to the group hopping sequence of the demodulation reference signal, the reference of Xiong is still applicable and is maintained, that is no specificity is required by the independent claims but the mere recitation that a symbol and slot index is being used. It should be noted that the reference of Xiong was used to emphasize the symbol and slot index. In other words the reference of Samsung used in the last rejection as pointed out in the paragraph below table 1, uses the term nDMRS  which involves the symbol in a slot. For the UE to  determine the sequence group number “U” the symbol and slot index must be known or refer to in order to compute the “U” term. It is implied that the slot that houses the symbol has to be determined or indexed  for it to be used in the computation of nDMRS  in which further computes the sequence group number “U”. The reference of Xiong was 

“ a receiver that receives a higher layer parameter that indicates whether group hopping is to be enabled or disabled;  determines, in a case where the group hopping is enabled, a group number of …. for an uplink shared channel..”

[It should be noted in the last rejection of claim 9 an  additional reference of WO 2013/ 176414 (the translated document was included in the last office action) was cited. On page 6, it is clearly seen in ¶ 0085 in view of ¶ 0087, with regards to PUSCH the enabling and disabling of group hopping is possible, whereby the formula produces the group hopping number, ¶ 0098 suggest higher layer parameters are used to indicate such scenario to the UE].



3.	  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    


Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-166713, “Remaining details on DMRS”, Gothenburg, Sweden August 22 – 26, 2016, supplied in the last office action) in view of Xiong et al. (WO 2018/128870 A2 is relied on, the provisional application 62/444,123 date is taken into consideration, the provisional application is was included in the last office action and marked up for the applicant consideration) and Han et al. (EP 2 740 248 B1).
Regarding claim 7,  Samsung discloses: A terminal comprising (first line in section 2 on the first page, discloses a D2D device which generates the DMRS signal) : 
a processor that determines a sequence for a demodulation reference signal (first line in section 2 on the first page, discloses a D2D device which generates the DMRS signal, it is implied that the D2D device possess a processor to carry out such functionality) based on a symbol index and a slot index (see the paragraph below table 1, “U” is known as the sequence/group number or in this case the sequence group number, the formula “U” possess the term nDMRS, this term represents the DRMS symbol in a slot being used to compute the sequence group number ) ; 
and a transmitter that transmits the demodulation reference signal (the 6th line of section 2, that is the PSCCH and PSSCH are control channel that transmit the DMRS that is being generated, from one device to another).
There is one small detail that is heavily  implied but not explicitly disclosed by Samsung, that is the word index with regards to the symbol and slot used in the computation. However one of ordinary skilled in the art would realize that in order to computer “u” (sequence group number) a particular symbol and slot must be nDMRS as stated in Samsung. Hence it should be obvious that the slot and symbol is identified by a unique index in order to perform the computation of “U” (sequence group number) in the reference of Samsung . To better clarify such assertion the reference of Xiong is relied on see ¶ 00139, that is the generation of the DMRS sequence can use at least the combination of a symbol index and slot index, note that ¶ 00139 refer to ¶ 00138, in which the DMRS is based on any one of the sequences and ¶ 00138 refer to ¶ 00137 that states such operation is occurring at the UE (see also last sentence of ¶ 0132, whereby the UE’s processor perform the generation of the DMRS). See also ¶ 00141. [the equivalent paragraphs of the provisional application is relied on see examples 2 and 3 at the bottom of page 20, and example 5 on page 21].
 	[To support Samsung and Xiong with regards to using a slot and symbol index see also the reference of Moon et al. (CA 2774419 A1, included for the applicant consideration), the sequence “U” is given by formula of ¶ 0091, the hopping can be enable or disable as seen in ¶ 0094 and is applicable for both PUSCH and PUCCH as seen in ¶ 0093.In equation 8 of ¶ 0094 the value of ci (¶ 0095) pertains to a gold sequence and is clearly lay out in ¶ 0096 - ¶ 0097, whereby the m sequence being used is with regards to a slot number and symbol index [interprets as the symbol and slot index]. Hence the formula “U” in ¶ 0091 uses the slot and symbol index. It should be noted in the reference of Samsung above, the formula below table 1, also uses the same formula as Moon’s ¶ 0091 with slight modification and the addition  of the nDMRS term. Samsung does not layout the specificity as the reference of Moon, but the idea of referring to a symbol per slot as seen in the Samsung reference must reference a particular slot index first to obtain the symbol index in the computation of “U”.] Moon also support the explanation of Xiong above in which both the slot and symbol index is used.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Xiong. The motivation for making the above modification would have been to implement a technique employable for the UE to be in connection with the NR UL control channel [¶ 0002 of Xiong]. Neither Samsung or Xiong discloses: “ a receiver that receives a higher layer parameter that indicates whether group hopping is to be enabled or disabled;  determines, in a case where the group hopping is enabled, a group number of …. for an uplink shared channel..”,  such difference is seen in the reference of Han. First taking a look at ¶ 0040, the formula deals with both PUSCH (uplink shared channel) and PUCCH in which group hopping can be disable or enable. The formula produces the group hopping number [Note this group hopping number is used in the formula of the primary reference of Samsung to compute  “U” (hopping sequence)]. ¶ 0039 clearly states that the higher layers signaling is used , these higher layer parameters are generated at the cell and receive by the UE, see ¶ 0037, RRC is known as higher layer signaling .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Xiong and Han. The motivation for making the above modification would have been for the reduction of inter cell interference. [¶ 00037 of Han].  
[note also in the last rejection of claim 9 an  additional reference of WO 2013/ 176414 (the translated document was included) was cited. On page 6, it is clearly seen in ¶ 0085 in view of ¶ 0087, with regards to PUSCH the enabling and disabling of group hopping is possible, whereby the formula produces the group hopping number, ¶ 0098 suggest higher layer parameters are used to indicate such scenario to the UE].

NOTE TO THE APPLICANT:
 	It should be clearly noted that the above is an obviousness type rejection. In other words majority of the independent claims is  well known in the art. It is already prevalently known in the art  higher layer signaling (RRC or DCI) is used to indicate to the UE group hopping can be enable or disable. In the case when group hoping is enable the UE can compute a particular group hopping number as seen in the reference (formula) of Han and WO 2013/ 176414. The only difference is that applicant is modifying the formula and introducing the idea of  slot and symbol index in the computation of the group hopping sequence. This is clearly seen in the primary reference of Samsung and supported with Xiong and Moon. Hence the claim would have been obvious because a particular known technique was recognize as part of the ordinary capabilities of one skilled in the art.

 	Claims 10 - 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7. The steps are perform .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463